Ex. 10.29
June 15, 2004
As amended on August 11, 2005
As amended and restated as of December 31, 2008
Ms. Helen McCluskey
2211 Redding Road
Fairfield, CT 06430
Dear Helen,
     This amended and restated letter agreement is made and entered into between
The Warnaco Group, Inc. (together with its subsidiaries, divisions and
affiliates, the “Company”) and you to be effective as of the close of business
on December 31, 2008 and reflects our best efforts to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended from time to
time (the “Code”), and its implementing regulations and guidance
(“Section 409A”). As such, as of the close of business on December 31, 2008,
this letter agreement amends and restates the letter agreement between us dated
as of June 15, 2004, as amended on August 11, 2005. Except as otherwise provided
in this agreement, the terms of your employment with the Company shall be
governed by the Warnaco Job Application and current Employee Handbook.
Capitalized terms not defined herein shall have the meaning set forth in
Exhibit A.

  1.   The Company agrees to employ you and you agree to serve as Group
President, Intimate Apparel of the Company, and you shall have such authorities,
duties and responsibilities commensurate with that position. In carrying out
your duties, you shall report to the Chief Executive Officer of the Company.
Without limiting the generality of the foregoing, the following departments
and/or functions within the Intimate Apparel division shall report directly to
you: Marketing, Sales, Merchandising, Design, Operations and Human Resources. In
addition, the Intimate Apparel Finance department shall report to you on a
dotted-line basis. You agree to devote your full time and best efforts to the
satisfactory performance of such services and duties as the position requires,
and you shall be entitled to (i) serve on the boards of directors of trade
associations, charitable organizations and for-profit businesses, subject to the
reasonable approval of the Chief Executive Officer and the Company’s Board of
Directors, (ii) engage in charitable activities and community affairs and
(iii) manage your personal investments and affairs, provided that such
activities do not interfere with the proper performance of your duties and
responsibilities for the Company.     2.   The term (the “Term”) of your
employment under this letter agreement began on July 15, 2004 or such earlier
date as we may have agreed to in writing (the “Commencement Date”) and shall end
at the close of business on the third anniversary of the Commencement Date;
provided, however, that the Term shall thereafter be automatically extended for
additional one-year periods unless either you or the Company gives the other
written notice at least 120 days prior to the then-scheduled expiration of the
Term that such party is electing not to so extend

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 2

      the Term, Notwithstanding the foregoing, the Term shall end on the date on
which your employment is terminated by either party in accordance with the
provisions herein. The Company acknowledges that as of the Effective Date, the
Executive is employed by the Company as President, Warnaco Intimate Apparel.    
3.   Your compensation shall be as follows:

  a.   During the Term, you shall be paid an annual base salary of $650,000
(“Base Salary”), payable in semi-monthly payments of $27,083.33. Your Base
Salary may be reviewed annually by the Compensation Committee of the Board of
Directors in consultation with the Chief Executive Officer and may be increased
based on such performance review within the Company’s discretion. You shall not
be entitled to any additional compensation for service as an officer or member
of any board of directors of any affiliate of the Company. The Company
acknowledges that as of the Effective Date, Base Salary is $800,000, payable in
semi-monthly payments of $33,333.33.     b.   During the Term, commencing with
the Company’s fiscal year 2004, you shall be eligible to receive an annuals cash
incentive award under The Warnaco Group, Inc. Incentive Compensation Plan
(“Bonus Plan”) with a target of 70% of Base Salary (“Target Bonus”). The terms
and conditions applicable to such annual cash incentive award, including, but
not limited to the determination of performance targets (following consultation
with you), the ultimate amount of such award, and the timing of payment of any
such award, shall be determined in accordance with the terms of the Bonus Plan.
For fiscal year 2004 and for fiscal year 2005, you shall receive a guaranteed
annual incentive award of no less than $250,000. Any annual incentive award,
including any annual incentive award for fiscal year 2004, shall be payable to
you when bonuses for the applicable performance period are paid to other senior
executives of the Company, but in all events no later than the 60th day
following the end of the fiscal year for which the annual incentive award has
been earned. The Company acknowledges that as of the Effective Date, Target
Bonus is 85% of Base Salary.     c.   Pursuant to the Warnaco 2003 Stock
Incentive Plan (the “Plan”), on the Commencement Date you were granted 35,000
shares of restricted stock (“restricted stock”) and an option to purchase
210,000 shares of the Company’s outstanding common stock (the “option”), subject
to the terms and conditions of such awards as set out in the Plan. You may also
be eligible to receive future grants of restricted stock and/or options or other
forms of equity compensation at the sole discretion of the Compensation
Committee of the Board of Directors.

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 3

  i.   Except as otherwise provided herein, the restricted stock as described
herein and the option as described herein shall vest 33% on July 15, 2005 and
shall vest 33% on each of July 15, 2006 and July 15, 2007, provided that you are
employed by the Company on such vesting date and have not given notice to the
Company that you are voluntarily resigning, without Good Reason (as defined in
Exhibit A), prior to such vesting date. The form of the Restricted Stock Award
Agreement for the restricted stock was attached as Exhibit B to the form of this
letter agreement dated as of June 15, 2004. The form of the Non-Qualified Stock
Option Agreement for the option was attached as Exhibit C to the form of this
letter agreement dated as of June 15, 2004.     ii.   You shall be subject to
the equity ownership, retention and other requirements applicable to senior
executives of the Company. Except as otherwise expressly provided herein, all
equity grants shall be governed by the applicable plan and award agreement, as
in effect on the date hereof and as may be hereafter changed in accordance with
such plan and agreement.

  d.   During the Term beginning with fiscal year 2005, provided you are
employed by the Company, you shall be entitled to an annual award with an
aggregate grant date value equal to 10% of the sum of Base Salary plus Annual
Bonus as defined in this paragraph 3(d) if you will be less than age 60 by the
end of the applicable fiscal year and 13% of such amount if you will be age 60
or older by the end of the applicable fiscal year (“Supplemental Award”), with
the first such award being made no later than 60 days after the Effective Date.
For this purpose, Base Salary shall be the Base Salary paid to you for the
fiscal year prior to the award year and Annual Bonus shall be the annual bonus
awarded to you by the Board for such fiscal year. The Supplemental Award shall
not be awarded to you until after the determination by the Board of your annual
bonus for the prior fiscal year (but in no event later than 60 days thereafter
for any award made after fiscal year 2005) and 50% of the value of the
Supplemental Award shall be awarded in the form of restricted shares pursuant to
the applicable Stock Incentive Plan (“Career Shares”) and 50% shall be awarded
in the form of a credit to a bookkeeping account maintained by the Company for
your account (the “Notional Account”). Any Career Shares awarded hereunder shall
be governed by the applicable Stock Incentive Plan and, if applicable, any award
agreement. For purposes of this paragraph 3(d), each Career Share shall be
valued at the closing price of a share of the Company’s common stock (“Share”)
on the date that the Supplemental Award is made. For the Notional Account, the

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 4

      Company shall select the investment alternatives available to you under
the Company’s 401(k) plan. The balance in the Notional Account shall
periodically be credited (or debited) with the deemed positive (or negative)
return based on returns of the permissible investment alternative or
alternatives under the Company’s 401(k) plan as selected in advance by you (and
in accordance with the applicable rules of such plan or investment alternative)
to apply to such Notional Account, with such deemed returns calculated in the
same manner and at the same times as the return on such investment
alternative(s). The Company’s obligation to pay the amount credited to the
Notional Account, including any return thereon provided for in this paragraph
3(d), shall be an unfunded obligation to be satisfied from the general funds of
the Company. Except as otherwise provided in paragraphs 6 or 8 below or the
applicable Stock Incentive Plan and provided that you are employed by the
Company on such vesting date, any Supplemental Award granted in the form of
Career Shares will vest as follows: 50% of the Career Shares will vest on the
earlier of your 62nd birthday or upon your obtaining 15 years of “Vesting
Service” and 100% of the Career Shares will vest on the earliest of (i) your
65th birthday, (ii) upon your obtaining 20 years of “Vesting Service” or
(iii) 10th anniversary of the date of grant. Except as otherwise provided in
paragraphs 6 or 8 below, and provided that you are employed by the Company on
such vesting date, any Supplemental Award granted as a credit to the Notional
Account (as adjusted for any returns thereon) (“Adjusted Notional Account”))
shall vest as follows: 50% on the earlier of your 62nd birthday or upon your
obtaining 5 years of “Vesting Service” and 100% on the earlier of the your 65th
birthday and upon your obtaining 10 years of “Vesting Service”. For purposes of
this paragraph 3(d), “Vesting Service” shall mean the period of time that you
are employed by the Company as an executive officer. Subject to paragraph 27
hereof, upon vesting the Career Shares will be delivered to you in the form of
Shares. In addition, any unvested Adjusted Notional Account shall vest upon a
Change in Control as defined in clauses (i) or (ii) of the definition of “Change
in Control” on Exhibit A attached hereto if such event qualifies as a “change in
control event” under Section 409A (“409A CIC Event”). The vested balance in the
Adjusted Notional Account, if any, shall not be distributed to you until there
has been a Separation From Service (as defined in Exhibit A attached hereto) or,
if earlier, there has been a 409A CIC Event and, at such time, shall only be
distributed at the earliest time that satisfies the requirements of this
paragraph 3(d). Upon a 409A CIC Event, the vested Adjusted Notional Account
shall be paid to you in a lump-sum cash payment. In addition, if your employment
is terminated for any reason, after taking into account paragraph 6 or paragraph
8 hereof, any unvested Supplemental Awards (whether in the

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 5

      form of Career Shares or the Adjusted Notional Account) shall be forfeited
and any vested balance in the Adjusted Notional Account, subject to paragraph 27
hereof, shall be paid to you in a cash lump-sum payment immediately following
your Separation From Service; provided, however, that if you are a “specified
employee” as determined pursuant to Section 409A as of the date of your
Separation From Service, such distribution shall not be made until the earlier
of your death or the first business day of the seventh calendar month following
the month in which your Separation From Service occurs; provided, further, that
if your employment is terminated due to Disability and such Disability satisfies
the requirements of Section 409A(a)(2)(C) of the Code or the Treasury
Regulations implementing such section, then such distribution may be made upon
your Separation From Service without regard to whether you were a “specified
employee” at such time. You can elect to delay the time and/or form of payment
of the Adjusted Notional Account under this paragraph 3(d), provided such
election is delivered to the Company in writing at least 12 months before the
scheduled payment date for such payment and the new payment date for such
payment is not earlier than (i) your death, (ii) your “disability” which
satisfies the requirements of Section 409A(a)(2)(C) and its implementing
regulations, or (iii) five (5) years from the originally scheduled payment date.
Upon the expiration or termination of the Term, the vesting and payment dates in
this paragraph 3(d) (without regard to paragraphs 6 or 8, except as otherwise
expressly provided in paragraph 8 of this Agreement) and the election right in
this paragraph 3(d) shall continue to apply to any outstanding Supplemental
Award.

  4.   While you are employed by the Company, and subject, of course, to the
Company’s right to amend, modify or terminate any benefit plan or program, you
shall be entitled to participate in all Company employee benefit plans
applicable to senior executives, including the following benefits/perquisites:

  a.   Reimbursement of reasonable business expenses incurred in carrying out
your duties and responsibilities under this agreement, subject to documentation
in accordance with Company policy.     b.   Perquisites provided to other senior
executive, including a monthly car allowance of up to $1,000.     c.   Vacation
— four weeks paid vacation per calendar year.     d.   Reimbursement for COBRA
medical and dental insurance premiums from the date of termination of your
employment with Liz Claiborne until such time as the Company provides you with
such coverage.

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 6

  e.   Company-paid term life insurance payable to your designated beneficiary
in the amount of $l million; provided that the Company is able to obtain such
insurance for a commercially reasonable premium.

      Notwithstanding anything elsewhere to the contrary, except to the extent
any reimbursement, payment or entitlement pursuant to this paragraph 4 does not
constitute a “deferral of compensation” within the meaning of Section 409A,
(i) the amount of expenses eligible for reimbursement or the provision of any
in-kind benefit (as defined in Section 409A) to you during any calendar year
will not affect the amount of expenses eligible for reimbursement or provided as
in-kind benefits to you in any other calendar year, (ii) the reimbursements for
expenses for which you are entitled shall be made on or before the last day of
the calendar year following the calendar year in which the applicable expense is
incurred and (iii) the right to payment or reimbursement or in-kind benefits may
not be liquidated or exchanged for any other benefit.     5.   In the event your
employment is terminated without Cause (as defined in Exhibit A) by the Company
(other than upon death or due to Disability (as defined in Exhibit A)) or you
resign for Good Reason (as defined in Exhibit A) during the Term, you shall be
entitled to:

  a.   Base Salary through the Date of Termination (as defined in Exhibit A),
payable on the first regularly scheduled payroll date following the Date of
Termination.     b.   Payment of an amount equal to the Base Salary that would
have been payable to you from the Date of Termination through the expiration
date for the original Term, but in no event less than one times Base Salary,
payable in a cash lump sum to you as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date).     c.   A
pro-rata bonus for the fiscal year in which the Date of Termination occurs,
based on the Company’s performance for such year (determined by multiplying the
amount you would have received had your employment continued through the end of
such fiscal year by a fraction, the numerator of which is the number of days
during such fiscal year that you are employed by the Company and the denominator
of which is 365), payable when bonuses for such fiscal year are paid to other
Company executives (which payment date shall be no earlier than January 1st and
no later than March 15th of the year following the year in which the Date of
Termination occurs).

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 7

  d.   Immediate vesting of that portion of the restricted stock described in
paragraph 3(c) above that would have vested if you had been employed on the
vesting date immediately following the Date of Termination.     e.   That
portion of the option described in paragraph 3(c) above that has vested as of
the Date of Termination remaining exercisable for two years following the Date
of Termination.     f.   Provided you make a timely election under COBRA,
continued participation on the same terms as immediately prior to the Date of
Termination (including costs of premiums) for you and your eligible dependents
in the Company’s medical and dental plans in which you and your eligible
dependents were participating immediately prior to the Date of Termination until
the earlier of (a) the end of the applicable Term (without regard to its earlier
termination hereunder), but in no event less than 12 months, or (b) the date, or
dates, you receive equivalent coverage under the plans and programs of a
subsequent employer.     g.   Any amounts earned, accrued or owing to you but
not yet paid.     h.   As a condition to receiving severance compensation
pursuant to this paragraph 5, you hereby agree to execute and deliver to the
Company a general release of claims in a form acceptable to the Company no later
than 45 days following the Date of Termination and not revoke such release
within the applicable revocation period.

  6.   In the event your employment is terminated upon death or by the Company
due to Disability during the Term, you (or your estate or legal representative,
as the case may be) shall be entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.     b.   A
pro-rata bonus for the fiscal year in which the Date of Termination occurs,
based on the Company’s performance for such year (determined by multiplying the
amount you would have received had your employment continued through the end of
such fiscal year by a fraction, the numerator of which is the number of days
during such fiscal year that you are employed by the Company and the denominator
of which is 365), payable when bonuses for such fiscal year are paid to other
Company executives (which payment date shall be no earlier than January 1st and
no later than March 15th of the year following the year in which the Date of
Termination occurs).

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 8

  c.   Immediate vesting of 50% of the restricted stock described in paragraph
3(c) above that remains unvested as of the Date of Termination and 100% of that
portion of the option described in paragraph 3(c) above that remains unvested as
of the Date of Termination, with any vested portion of such option remaining
exercisable for 12 months following the Date of Termination.     d.   Any
amounts earned, accrued or owing to you but not yet paid.     e.   Immediate
vesting as of the Date of Termination of 50% of any previously granted
Supplemental Award that remains unvested as of the Date of Termination, payable
in accordance with paragraph 3(d) above.

  7.   In the event the Company terminates your employment for Cause or you
voluntarily resign, you shall be entitled to Base Salary through the Date of
Termination. In the event of your termination for Cause, the unvested restricted
stock described in paragraph 3(c) above and that portion of the option described
in paragraph 3(c) above that remains unvested as of the Date of Termination
shall be forfeited. In the event of your voluntary resignation, the unvested
restricted stock described in paragraph 3(c) above and that portion of the
option described in paragraph 3(c) above that remains unvested as of the date on
which you provide written notice to the Company that you are voluntarily
resigning shall be forfeited. A voluntary resignation shall be effective on
60 days prior written notice; subject to earlier termination by the Company in
accordance with Exhibit A, and, provided that such notice is given, shall not be
deemed to be a breach of this agreement.     8.   In the event your employment
is terminated without Cause by the Company (other than upon death or due to
Disability or you resign for Good Reason in both cases within one year following
a Change in Control (as defined on Exhibit A) (provided the Term is still in
effect or has expired during the one year period), you shall be entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.     b.  
Payment of an amount equal to 2 times the sum of (a) Base Salary plus (b) Target
Bonus, payable in a lump sum as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date).     c.   A
pro-rata Target Bonus for the year of termination, determined by multiplying the
Target Bonus by a fraction, the numerator of which is the number of days that
you were employed by the Company during the year

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 9

      in which the Date of Termination occurs and the denominator of which is
365, payable in a lump sum as soon as practicable following the Date of
Termination (but in no event later than 60 days following such date).     d.  
Immediate vesting of 100% of any of the restricted stock described in paragraph
3(c) above that remains unvested as of the Date of Termination and 100% of that
portion of the option described in paragraph 3(c) above that remains unvested as
of the Date of Termination, with any vested portion of such option remaining
exercisable for six months following the Date of Termination and immediate
vesting as of the Date of Termination of all other outstanding equity awards
(other than Career Shares), with any stock options granted on or after
August 11, 2005 remaining exercisable for 24 months following the Date of
Termination or the remainder of the option term, if shorter.     e.   Immediate
vesting as of the Date of Termination of any previously granted Supplemental
Award, payable in accordance with paragraph 3(d) above.     f.   Provided you
make a timely election under COBRA, continued participation on the same terms as
immediately prior to the Date of Termination (including costs of premiums) for
you and your eligible dependents in the Company’s medical and dental plans in
which you and your eligible dependents were participating immediately prior to
the Date of Termination until the earlier of (a) the end of the applicable Term
(without regard to its earlier termination hereunder), but in no event less than
24 months, or (b) the date, or dates, you receive equivalent coverage under the
plans and programs of a subsequent employer.     g.   Any amounts earned,
accrued or owing to you but not yet paid.     h.   As a condition to receiving
severance compensation pursuant to this paragraph 8, you hereby agree to execute
and deliver to the Company a general release of claims in a form acceptable to
the Company no later than 45 days following the Date of Termination and not
revoke such release within the applicable revocation period.

  9.   In the event the Company provides written notice to you in accordance
with paragraph 2 above that the Term shall not renew and upon or at any time
after such expiration of the Term the Company terminates your employment under
circumstances that during the Term would constitute a termination of employment
without Cause, you shall be entitled to:

  a.   Base Salary through the Date of Termination, payable on the first
regularly scheduled payroll date following the Date of Termination.

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 10

  b.   Payment of an amount equal to one times Base Salary, payable in a cash
lump sum as soon as practicable following the Date of Termination (but in no
event later than 60 days following such date).     c.   That portion of the
option described in paragraph 3(c) above that has vested as of the Date of
Termination remaining exercisable for nine months following the Date of
Termination.     d.   Provided you make a timely election under COBRA, continued
participation on the same terms as immediately prior to the Date of Termination
(including costs of premiums) for you and your eligible dependents in the
Company’s medical and dental plans in which you and your eligible dependents
were participating immediately prior to the Date of Termination for 12 months
following the Date of Termination.     e.   Any amounts earned, accrued or owing
to you but not yet paid.     f.   Notwithstanding the foregoing, in the event
that (i) the Company provides written notice to you in accordance with paragraph
2 above that the Term shall not renew, (ii) upon or after such expiration of the
Term the Company terminates your employment under circumstances that during the
Term would constitute a termination of employment without Cause, and (iii) such
notice of non-renewal of the Term and such termination both occur on or within
one year following a Change in Control, then you shall be entitled to the
payments, benefits and entitlements under paragraph 8 hereof instead of this
paragraph 9.     g.   As a condition to receiving severance compensation
pursuant to this paragraph 9, you hereby agree to execute and deliver to the
Company a general release of claims in a form acceptable to the Company no later
than 45 days following the Date of Termination and not revoke such release
within the applicable revocation period.

  10.   Any amounts due to you under paragraphs 5, 6, 8 or 9 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty. Any payments provided pursuant to paragraph 5,
paragraph 8 or paragraph 9 shall be in lieu of any salary continuation
arrangements under any other severance program or plan of the Company.     11.  
a. Notwithstanding any other provision of this Agreement, upon the termination
of your employment for any reason, unless otherwise requested by the Board, you
shall immediately resign from all boards of directors of any affiliate of the
Company, if any, of which you may be a member, and as a trustee of, or fiduciary
to, any employee benefit plans of the Company or any affiliate of the

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 11
Company. You agree to execute any and all documentation of such resignations
upon request by the Company, but you shall be treated for all purposes as having
so resigned upon termination of your employment, regardless of when or whether
you execute any such documentation.
b. Section 409A. Notwithstanding anything to the contrary in this Agreement or
elsewhere (except for paragraph 3(d) of this Agreement), if you are a “specified
employee” as determined pursuant to Section 409A as of the date of your
Separation From Service and if any payment, benefit or entitlement provided for
in this Agreement or otherwise both (x) constitutes a “deferral of compensation”
within the meaning of Section 409A and (y) cannot be paid or provided in a
manner otherwise provided herein or otherwise without subjecting you to
additional tax, interest or penalties under Section 409A, then any such payment,
benefit or entitlement that is payable during the first six months following
your Separation From Service shall be paid or provided to you in a cash lump-sum
on the earlier of your death or the first business day of the seventh calendar
month following the month in which your Separation From Service occurs. In
addition, any payment, benefit or entitlement due upon a termination of your
employment that represents a “deferral of compensation” within the meaning of
Section 409A (other than any payments due pursuant to paragraph 3(d) of this
Agreement) shall only be paid or provided to you upon a Separation From Service,
in which case any reference to “Date of Termination” in connection with such
payment, benefit or entitlement shall be deemed to be a reference to “Separation
From Service” and the actual payment date within the time specified in the
applicable provision of paragraphs 5, 6, 7, 8 or 9 shall be within the Company’s
sole discretion. Notwithstanding anything to the contrary in this Agreement or
otherwise, any payment or benefit under this Agreement or otherwise which is
exempt from Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(9)(v)(A) or (C) shall be paid or provided to you only to the extent
the expenses are not incurred or the benefits are not provided beyond the last
day of your second taxable year following your taxable year in which your
Separation From Service occurs; and provided further that the Company reimburses
such expenses no later than the last day of your third taxable year following
your taxable year in which your Separation From Service occurs. Finally, to the
extent that the provision of any benefit pursuant to paragraph 5(f), paragraph
8(f) or paragraph 9(d) hereof is taxable to you, any such reimbursement shall be
paid to you on or before the last day of your taxable year following your
taxable year in which the expense is incurred and such reimbursement shall not
be subject to liquidation or exchange for any other benefit.

  12.   During the Term and thereafter (provided you are employed by the
Company) and for 12 months following the termination of your employment with the
Company and provided that you are receiving or will receive severance under
Sections 5 or

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 12
9, you agree that you will not, other than in the ordinary course of performing
your duties hereunder or as agreed by the Company in writing, engage in a
“Competitive Business,” directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of its affiliates is engaged in business. You shall not be deemed
to be in violation of this paragraph 12 by reason of the fact that you own or
acquire, solely as an investment, up to two percent (2%) of the outstanding
equity securities (measured by value) of any entity. “Competitive Business”
shall mean a business primarily engaged in apparel design, apparel wholesaling
or apparel retailing.

  13.   Upon any termination of employment (whether during or after the
expiration of the Term), you agree to refrain from directly or indirectly
soliciting any employee of the Company or an affiliate of the Company to
terminate his/her employment (excluding, only, your personal assistant) on your
own behalf or on behalf of any other person or entity or from directly or
indirectly hiring any key employee (e.g., any management-level employee or any
designer) of the Company for a period of eighteen (18) months thereafter. In
addition, you agree that for a period of eighteen (18) months following the
termination of your employment (whether during or after the expiration of the
Term), with the Company, you will not, without the prior written consent of the
Company, directly or indirectly, solicit or encourage any customer of the
Company or any affiliate of the Company to reduce or cease its business with the
Company or any such affiliate of the Company or otherwise interfere with the
relationship of the Company or any affiliate of the Company with its customers.
You and the Company each agree to refrain from making any statements or comments
of a defamatory or disparaging nature to third parties regarding each other
(including, in the case of the Company, an affiliate of the Company or the
Company’s officers, directors, personnel or products). You and the Company each
understand that either party should be entitled to respond truthfully and
accurately to statements about such party made publicly by you or the Company,
as the case may be, provided that such response is consistent with your or the
Company’s obligations not to make any statements or comments of a defamatory or
disparaging nature as set forth herein above.     14.   During the Term and
thereafter, other than in the ordinary course of performing your duties for the
Company or as required in connection with providing any cooperation to the
Company pursuant to paragraph 20 below, you agree that you will not disclose to
anyone or make use of any trade secret or proprietary or confidential
information of the Company or any affiliate of the Company, including such trade
secret or proprietary or confidential information of any customer or other
entity to which the Company owes an obligation not to disclose such information,
which you acquire during the course of your employment,

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 13
including, but not limited to, records kept in the ordinary course of business,
except when required to do so by a court of law, by any governmental agency
having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
or actual jurisdiction to order you to divulge, disclose or make accessible such
information. The foregoing shall not apply to information that (i) was known to
the public prior to its disclosure by you or (ii) becomes known to the public
through no wrongful disclosure by or act of you or any of your representatives.
In the event you are requested by subpoena, court order, investigative demand,
search warrant or other legal process to disclose any information regarding the
Company, you agree, unless prohibited by law or Securities and Exchange
Commission regulation, to give the Company’s General Counsel prompt written
notice of any request for disclosure in advance of your making such disclosure
and you shall not disclose such information regarding the Company unless and
until the Company has expressly authorized you to do so in writing or the
Company has had a reasonable opportunity to object to such a request or to
litigate the matter (of which the Company agrees to keep you reasonably
informed) and has failed to do so.

  15.   You hereby sell, assign and transfer to the Company all of your right,
title and interest in and to all inventions, discoveries, improvements and
copyrightable subject matter (the “Rights”) which during the period of your
employment are made or conceived by you, alone or with others, and which are
within or arise out of any general field of the Company’s business or arise out
of any work you perform, or information you receive regarding the business of
the Company, while employed by the Company. You shall fully disclose to the
Company as promptly as available all information known or possessed by you
concerning any Rights, and upon request by the Company and without any further
remuneration in any form to you by the Company, execute all applications for
patents and for copyright registration, assignments thereof and other
instruments and do all things which the Company may deem necessary to vest and
maintain in it the entire right, title and interest in and to all such Rights.  
  16.   You agree that at the time of the termination of employment, whether at
your instance or the Company, and regardless of the reasons therefore, you will
promptly deliver to the Company’s General Counsel, and not keep or deliver to
anyone else, any and all of the following which is in your possession or
control: (i) Company property (including, without limitation, credit cards,
computers, communication devices, home office equipment and other Company
tangible property) and (ii) notes, files, memoranda, papers and, in general, any
and all physical matter and computer files containing confidential or
proprietary information of the Company or any of the Company’s affiliates,
including any and all documents relating to the conduct of the business of the
Company or any

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 14
of the Company’s affiliates and any and all documents containing confidential or
proprietary information of the customers of the Company or any of the Company’s
affiliates, except for (x) any documents for which the Company’s General Counsel
has given written consent to removal at the time of termination, (y) any
documents on your personal computer if you destroy such documents and give a
notarized written affidavit of such destruction and (z) any information
necessary for you to retain for tax purposes (provided you maintain the
confidentiality of such information in accordance with paragraph 14 above). In
addition, you may retain such records as relate to your compensation, benefits,
expenses, job-description and job performance, as well as personal memorabilia.

  17.   Any failure by you to comply with the provisions of paragraphs 12, 13,
14, 15 or 16 shall relieve the Company of any of its obligations pursuant to
this agreement, including pursuant to paragraphs 5, 6, 8 and 9; provided,
however, that if such failure is curable, the Company shall give you prompt
notice and 30-day period to cure such failure. If so cured, all of the Company’s
obligations hereunder shall remain in full force and effect.     18.   From and
after the date hereof, except as otherwise provided in paragraph 19, should any
disagreement, claim or controversy arise between you and the Company with
respect to this agreement or your employment by the Company, the same may be
enforced at the option of either party by confidential, binding and final
arbitration in New York, New York before a single arbitrator in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
award of the arbitrator with respect to such disagreement, claim or controversy
shall be enforceable in any court of competent jurisdiction and shall be binding
upon the parties hereto. You consent to the personal jurisdiction of the Courts
of the State of New York (including the United States District Court for the
Southern District of New York) in any proceedings for equitable relief. You
further agree not to interpose any objection or improper venue in any such
proceeding or interpose any defense that the Company has an adequate remedy at
law or that the injury suffered by the Company is not irreparable. You and the
Company agree that each party shall be responsible for its own costs and
expenses, including attorneys’ fees, provided, however, that if you
substantially prevail with respect to all claims that are the subject matter of
the dispute, your costs, including reasonable attorneys’ fees, shall be borne by
the Company; provided that if such costs are not reimbursed in connection with a
dispute exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(11) then such payment shall be made by the
Company to you in the year following the year in which the dispute is resolved.

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 15

  19.   You expressly agree and acknowledge that any breach or threatened breach
of any obligation set forth in paragraphs 12, 13, 14, 15 or 16 above will cause
the Company irreparable harm for which there is no adequate remedy at law, and
as a result of this the Company shall be entitled to seek the issuance by a
court of competent jurisdiction of an injunction, restraining order or other
equitable relief in favor of itself, without the necessity of posting a bond and
without proving actual damages, restraining you from committing or continuing to
commit any such violation.     20.   Following the Date of Termination, upon
reasonable request by the Company, you shall cooperate with the Company or any
of its affiliates with respect to any legal or investigatory proceeding,
including any government or regulatory investigation, or any litigation or other
dispute relating to any matter in which you were involved or had knowledge
during your employment with the Company, subject to your reasonable personal and
business schedules. The Company shall reimburse you for all reasonable
out-of-pocket costs, such as travel, hotel and meal expenses and reasonable
attorneys’ fees, incurred by you in providing any cooperation pursuant to this
paragraph 20; provided such expenses shall be paid to you as soon as practicable
but in no event later than the end of the calendar year following the calendar
year in which the expenses are incurred, subject in all cases to your providing
appropriate documentation to the Company. The Company shall also pay you a
reasonable per diem amount for your time (other than for time spent preparing
for or providing testimony) which shall be based upon your Base Salary at the
Date of Termination, with such per diem paid to you in the calendar month
following the month in which you provide such assistance. Any reimbursement or
payment under this paragraph 20 shall not affect the amount of the reimbursement
or payment to you in any other taxable year. The right to payment or
reimbursement pursuant to this paragraph 20 shall not be liquidated or exchanged
for any other benefit.     21.   You represent and warrant that you have the
free and unfettered right to enter into this agreement and to perform your
obligations under it and that you know of no agreement between you and any other
person, firm or organization, or any law or regulation, that would be violated
by the performance of your obligations under this agreement. You agree that you
will not use or disclose any confidential or proprietary information of any
current or prior employer in the course of performing your duties for the
Company or any of its affiliates.     22.   The invalidity or unenforceability
of any particular provision or provisions of this agreement (as determined by an
arbitrator or a court of competent jurisdiction) shall not affect the other
provisions hereof and this agreement shall be construed in all respects as if
such invalid or unenforceable provisions had been omitted.

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 16

  23.   This agreement (including its Exhibits) and the documents referred to
herein constitute the full and complete understanding and agreement of the
parties concerning the subject matter hereof and, as of the close of business on
December 31, 2008, shall supersede all prior representations, understandings and
agreements with respect thereto (other than any agreements governing any equity
awards outstanding as of December 31, 2008) and cannot be amended, changed,
modified in any respect without the written consent of the parties, except that
the Company reserves the right in its sole discretion to make changes at any
time to the other documents referenced in this letter agreement. For the
avoidance of doubt, for any termination of employment prior to January 1, 2009,
paragraphs 5 through 9, as applicable, of this letter agreement as in effect
prior to this amendment and restatement shall govern and control. No waiver by
either party of any breach by the other party of any condition or provision
contained in this agreement shall be deemed to be a waiver of a similar or
dissimilar condition or provision.     24.   This agreement shall be binding
upon and shall inure to the benefit of successors and assigns of the Company.  
  25.   This agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to its provisions as to choice of
laws. The respective rights and obligations of the parties hereunder, including
without limitation paragraphs 12 through 16, shall survive any expiration of the
Term, including expiration thereof upon your termination of employment for
whatever reason, to the extent necessary to the intended preservation of such
rights and obligations.     26.   Any notice given to either you or the Company
under this agreement shall be in writing and shall be deemed to have been given
upon actual receipt or refusal to accept receipt, with any such notice duly
addressed to you or the Company, as the case may be, at the address indicated
below or to such other address as such Party may subsequently designate by
written notice in accordance with this paragraph 26: If to the Company: The
Warnaco Group, Inc., 501 Seventh Avenue, New York, New York 10018, Attention:
General Counsel; If to you: at your home address as indicated on the Company’s
records.     27.   The Company may withhold from any amounts payable under this
agreement such Federal, state, local or other taxes as shall be required to be
withheld pursuant to any applicable law or regulation.     28.   The Company
hereby agrees during, and after termination of, your employment to indemnify you
and hold you harmless, both during the Term and thereafter, to the fullest
extent permitted by law and under the certificate of incorporation and by-laws
of the Company against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including reasonable

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 17
attorneys’ fees), losses, amounts paid in settlement to the extent approved by
the Company, and damages resulting from your good faith performance of your
duties as an officer or director of the Company or any affiliate of the Company.
The Company shall reimburse you for expenses incurred by you in connection with
any proceeding hereunder upon your written request for such reimbursement and
your submission of the appropriate documentation associated with these expenses.
Such request shall include an undertaking by you to repay the amount of such
advance or reimbursement if it shall ultimately be determined that you are not
entitled to be indemnified hereunder against such costs and expenses. The
Company shall use commercially reasonable efforts to obtain and maintain
directors’ and officers’ liability insurance covering you to the same extent as
the Company covers its other officers and directors.

  29.  a.   If any amount, entitlement, or benefit paid or payable to you or
provided for your benefit under this agreement and under any other agreement,
plan or program of the Company (such payments, entitlements and benefits
referred to as a “Payment”) is subject to the excise tax imposed under
Section 4999 of the Code or any similar federal or state law (an “Excise Tax”),
then notwithstanding anything contained in this agreement to the contrary, to
the extent that any or all Payments would be subject to the imposition of an
Excise Tax, the Payments shall be reduced (but not below zero) if and to the
extent that such reduction would result in your retaining a larger amount, on an
after-tax basis (taking into account federal, state and local income taxes and
the imposition of the Excise Tax), than if you received all of the Payments
(such reduced amount is hereinafter referred to as the “Limited Payment
Amount”). The Company shall reduce or eliminate the Payments, by first reducing
or eliminating those payments or benefits which are payable in cash and then by
reducing or eliminating non-cash payments, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the Determination (as defined below).

  b.   All calculations under this paragraph 29 shall be made by a nationally
recognized accounting firm designated by the Company and reasonably acceptable
to you (other than the accounting firm that is regularly engaged by any party
who has effectuated a Change in Control) (the “Accounting Firm”). The Company
shall pay all fees and expenses of such Accounting Firm. The Accounting Firm
shall provide its calculations, together with detailed supporting documentation,
both to the Company and you within 45 days after the Change in Control or the
Date of Termination, whichever is later (or such earlier time as is requested by
the Company) and, with respect to the Limited Payment Amount, shall deliver its
opinion to you that you are not required to report any Excise Tax on your
federal income

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 18
tax return with respect to the Limited Payment Amount (collectively, the
“Determination”). Within 5 days of your receipt of the Determination, you shall
have the right to dispute the Determination (the “Dispute”). The existence of
the Dispute shall not in any way affect your right to receive the Payments in
accordance with the Determination. If there is no Dispute, the Determination by
the Accounting Firm shall be final binding and conclusive upon the Company and
you (except as provided in clause (c) below).

  c.   If, after the Payments have been made to you, it is established that the
Payments made to you, or provided for your benefit, exceed the limitations
provided in clause (a) above (an “Excess Payment”) or are less than such
limitations (an “Underpayment”), as the case may be, then the provisions of this
clause (c) shall apply. If it is established pursuant to a final determination
of a court or an Internal Revenue Service (the “IRS”) proceeding which has been
finally and conclusively resolved, that an Excess Payment has been made, you
shall repay the Excess Payment to the Company within 20 days following the
determination of such Excess Payment. In the event that it is determined by
(i) the Accounting Firm, the Company (which shall include the position taken by
the Company, or together with its consolidated group, on its federal income tax
return) or the IRS, (ii) pursuant to a determination by a court, or (iii) upon
the resolution to your satisfaction of the Dispute, that an Underpayment has
occurred, the Company shall pay an amount equal to the Underpayment to you
within 10 days of such determination or resolution together with interest on
such amount at the applicable federal short-term rate, as defined under Section
1274(d) of the Code and as in effect on the first date that such amount should
have been paid to you under this agreement, from such date until the date that
such Underpayment is made to you.

 



--------------------------------------------------------------------------------



 



Ms. Helen McCluskey
December 31, 2008
Page 19
     IN WITNESS WHEREOF, the Company and you have voluntarily executed this
letter agreement to be effective as of the close of business on December 31,
2008.

            Very truly yours,

THE WARNACO GROUP, INC.
      /s/ Joseph R. Gromek       Name:   Joseph R. Gromek      Title:  
President and Chief Executive Officer     

          Agreed to and accepted
    /s/ Helen McCluskey     Helen McCluskey         

 



--------------------------------------------------------------------------------



 



Exhibit A
Definitions
“Cause” shall mean:

(i)   willful misconduct by you which is materially injurious to the Company’s
interests;   (ii)   willful breach of duty by you in the course of your
employment that is materially injurious to the Company’s interests and which, if
curable, is not cured within 10 days after your receipt of written notice from
the Company;   (iii)   willful failure by you after having been given written
notice from the Company to perform any and all duties commensurate with your
position and a reasonable opportunity to perform such duties as are specified in
the written notice, other than a failure resulting from your incapacity due to
physical or mental illness, provided that such instructions are consistent with
this Agreement and in your reasonable belief do not subject you to liability or
sanction; or   (iv)   indictment of you for the commission of a felony .

“Change in Control” shall mean any of the following:

(i)   any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934) or group of persons acting jointly or in
concert, but excluding a person who owns more than 5% of the outstanding shares
of the Company as of the date of the Commencement Date, becomes a “beneficial
owner” (as such term is used in Rule 13d-3 promulgated under that Act), of 50%
or more of the Voting Stock of the Company;   (ii)   all or substantially all of
the assets of the Company are disposed of pursuant to a merger, consolidation or
other transaction (unless the shareholders of the Company immediately prior to
such merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Stock
of the Company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company); or  
(iii)   approval by the shareholders of the Company of a complete liquidation or
dissolution of all or substantially all of the assets of the Company.

     For purposes of this Change in Control definition, “Voting Stock” shall
mean the capital stock of any class or classes having general voting power, in
the absence of specified contingencies, to elect the directors of the Company.
“Date of Termination” shall mean:

(i)   if your employment is terminated by the Company, the date specified in the
notice by the Company to you that your employment is so terminated;

 



--------------------------------------------------------------------------------



 



(ii)   if you voluntarily resign your employment, 60 days after receipt by the
Company of written notice that you are terminating your employment (provided,
that if you commence other employment, the Company may (a) accelerate the Date
of Termination to an earlier date so that there is no overlap with such other
employment by providing you with written notice of such action, or,
(b) alternatively, place you on paid leave (covering only Base Salary) during
such period irrespective of whether you commence other employment);   (iii)   if
your employment is terminated by reason of death, the date of death; or   (iv)  
if you resign your employment for Good Reason, 30 days after receipt by the
Company of timely written notice from you in accordance with paragraph 26 of the
letter agreement effective as of December 31, 2008 between you and the Company
(the “Letter Agreement”), unless the Company cures the event or events giving
rise to Good Reason within 30 days after receipt of such written notice.

“Disability” shall mean your inability, due to physical or mental incapacity, to
substantially perform your duties and responsibilities for a period of 120
consecutive days as determined by a medical doctor selected by the Company and
reasonably acceptable to you.
“Good Reason” shall mean the occurrence of any of the following without your
consent:

(i)   a material diminution in your authority, duties or responsibilities as
Group President – Intimate Apparel of the Company;   (ii)   a reduction in your
Base Salary or Target Bonus;   (iii)   a change in reporting structure so that
you report to someone other than the Chief Executive Officer of the Company;  
(iv)   the removal by the Company of you as Group President – Intimate Apparel
of the Company;   (v)   the failure of a successor to all or substantially all
of the assets of the Company to assume the Company’s obligations under the
letter agreement either in writing or as a matter of law;   (vi)   requiring you
to be principally based at any office or location other than Manhattan, New York
or any location within a 45 mile radius of Manhattan, New York; or   (vii)  
requiring you to travel from your primary office location more than 50% of the
Company’s regularly schedule working days or more than 30% of non-working days,
as measured over any consecutive 12-month period.

 



--------------------------------------------------------------------------------



 



     Anything herein to the contrary notwithstanding, you shall not be entitled
to resign for Good Reason unless you give the Company written notice of the
event constituting “Good Reason” within 60 days of the occurrence of such event
and the Company fails to cure such event within 30 days after receipt of such
notice.
“Separation From Service” shall mean a termination of your employment in a
manner consistent with Treasury Regulation Section 1.409A-1(h).

 